         Case: 1:20-cv-00084-SA-RP Doc #: 7 Filed: 06/10/20 1 of 2 PageID #: 58




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

CHRISTOPHER LEE THOMPSON                                                                   PETITIONER

v.                                                                                 No. 1:20CV84-SA-RP

JOSHUA DAVIS, ET AL.                                                                    RESPONDENTS


                           ORDER DIRECTING STATE TO RESPOND

        Christopher Lee Thompson has filed a petition for relief under 28 U.S.C. § 2254. It is

ORDERED:

1.      That no later than August 19, 2020, respondent, through Lynn Fitch, Attorney General of the

State of Mississippi, file the State’s answer to this action, along with full and complete transcripts of

all proceedings in the state courts of Mississippi arising from the charge of manslaughter against the

petitioner in the Circuit Court of Monroe County, Mississippi (to the extent such are relevant to the

State’s response).

2.      That within 14 days of service upon him of a copy of respondent's answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

3.      The clerk of this court will serve by email (Return Receipt, High Importance) a copy of the

petition, this order, acknowledgment of service of process form, and any other initial filings, upon

Lynn Fitch, Attorney General of the State of Mississippi, or her lawful successor, to Assistant

Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the

completed acknowledgment of service of process form upon receipt.
         Case: 1:20-cv-00084-SA-RP Doc #: 7 Filed: 06/10/20 2 of 2 PageID #: 59




        Petitioner is warned that failure to keep this court informed of his current address could lead to

dismissal of his lawsuit.

        SO ORDERED, this, the 10th day of June, 2020.



                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE
